Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims filed on 11/23/2022 are acknowledged and entered.  According to the Amendments to the claims, claims 14, 25 and 36 has /have been amended, claim 15 were previously cancelled, claims 1-13 has /have been cancelled.  Accordingly, claims 14-36 are pending in the application.  An action on the merits for claims 14-36 are as follow.   
The previous 112 (b) Claim Rejections are withdrawn in accordance with applicant's amendment to the claims with no new matter added.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, under claim 14: “the heating element having an upper side arranged adjacent to the hob panel”, under claim 25: “the heating element having an upper side adjacent to the hob panel” and under claim 36: “a heating element having an upper side arranged adjacent to the hob panel” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Under claim 14 contains the information “heating element having an upper side arranged adjacent to the hob panel”, under claim 25 contains the information “heating element having an upper side adjacent to the hob panel”, and under claim 36 contains the information “heating element having an upper side arranged adjacent to the hob panel”. However, there is no description of “heating element having an upper side arranged adjacent to the hob panel”, or “heating element having an upper side adjacent to the hob panel” in the Specification at all. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 14 recites the limitation “the heating element having an upper side arranged adjacent to the hob panel”. There is no described about “the heating element having an upper side arranged adjacent to the hob panel” in the specification nor shown in the drawings, therefore, “the heating element having an upper side arranged adjacent to the hob panel” constitute new matter.
	Claim 25 recites the limitation “the heating element having an upper side adjacent to the hob panel”. There is no described about “the heating element having an upper side adjacent to the hob panel” in the specification nor shown in the drawings, therefore, “the heating element having an upper side adjacent to the hob panel” constitute new matter.
	Claim 36 recites the limitation “a heating element having an upper side arranged adjacent to the hob panel”. There is no described about “a heating element having an upper side arranged adjacent to the hob panel” in the specification nor shown in the drawings, therefore, “a heating element having an upper side arranged adjacent to the hob panel” constitute new matter.
The rest of the claims are also rejected because each claim depends on a rejected claim.  For purpose of examination the suggest change will be assume unless otherwise state.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ignacio (EP 2925086 A1) in view of Guiset et al. (US 2013/0286630 A1).  
Regarding Independent Claim 14, Ignacio discloses a hob apparatus, in particular an induction hob apparatus (an induction hob, with a hob device 10, [0017]), said hob apparatus comprising:
a hob panel (hob plate 34, Figs 2 and 4, [0017]);
a heating element (several heating elements 36, Figs 2 and 4, [0018]) arranged below the hob panel (36 arranged below 34, Figs 2 and 4), the heating element having an upper side arranged adjacent to the hob panel and a lower side (36 having an upper side arranged adjacent to 34 and a lower side, Figs 2 and 4);
a light supply unit (light source 18, Figs 2 and 4, [0026]), the light supply unit being arranged at least in part adjacent to the lower side of the heating element (18 being arranged at least in part adjacent to the lower side of 36.  Note: according to DICTIONARY.COM, “adjacent” defined as “lying near”, clearly 18 being arranged at least in part “adjacent” to the lower side of 36 as claimed) and supplying light in at least one operating condition (to the installation position 16, [0026], Figs 2 and 4); and
a waveguide unit (waveguide 20, 24, Figs 2 and 4, [0026]) transporting in the operating condition light from the light supply unit to an upper side of the heating element facing the hob panel (from the light supply unit 18 to the upper side of the heating element 36 facing the hob panel 34, Figs 2 and 4).
Ignacio discloses the invention substantially as claimed and as discussed above; except, the waveguide unit disposed partially around a circumference of the heating element. 
Guiset et al. teach a waveguide unit (6c and 6e, [0064], Fig 4) disposed partially around a circumference of heating element (6c and 6e disposed partially around a circumference of 19- which heating element is down under as shown in Fig 4. Note: 4 heating zones 19 under which are located four heating elements, [0063], Fig 3).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Ignacio with Guiset et al.’s further teaching of a waveguide unit (“a waveguide unit” taught by Ignacio already) disposed partially around a circumference of heating element (“the heating element” taught by Ignacio already); because Guiset et al. teach, in Para. [0006] that providing a specific solution for targeted lighting, whether functional and/or aesthetical (identification of certain zones such as heating zones, creation of illuminated logos, etc.), of other zones, especially of larger extent, independently of the operational state of the heating zones, in particular for the commonest, dark colored plates, with a more limited light transmittance.
Regarding Independent Claim 25, Ignacio discloses a hob, in particular an induction hob (an induction hob, with a hob device 10, [0017]), comprising a hob apparatus, said hob apparatus comprising a hob panel (hob plate 34, Figs 2 and 4, [0017]), a heating element (several heating elements 36, Figs 2 and 4, [0018]) arranged below the hob panel (36 arranged below 34, Figs 2 and 4), the heating element having an upper side adjacent to the hob panel and a lower side (36 having an upper side arranged adjacent to 34 and a lower side, Figs 2 and 4), a light supply unit (light source 18, Figs 2 and 4, [0026]), the light supply unit being arranged at least in part adjacent to the lower side of the heating element (18 being arranged at least in part adjacent to the lower side of 36.  Note: according to DICTIONARY.COM, “adjacent” defined as “lying near”, clearly 18 being arranged at least in part “adjacent” to the lower side of 36 as claimed) and supplying light in at least one operating condition (to the installation position 16, [0026], Figs 2 and 4) and supplying light in at least one operating condition (to the installation position 16, [0026]), and a waveguide unit (waveguide 20, 24, Figs 2 and 4, [0026]), the waveguide unit transporting in the operating condition light from the light supply unit to the upper side of the heating element facing the hob panel (from the light supply unit 18 to the upper side of the heating element 36 facing the hob panel 34, Figs 2 and 4).
Ignacio discloses the invention substantially as claimed and as discussed above; except, the waveguide unit disposed partially around a circumference of the heating element. 
Guiset et al. teach a waveguide unit (6c and 6e, [0064], Fig 4) disposed partially around a circumference of heating element (6c and 6e disposed partially around a circumference of 19- which heating element is down under as shown in Fig 4. Note: 4 heating zones 19 under which are located four heating elements, [0063], Fig 3).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Ignacio with Guiset et al.’s further teaching of a waveguide unit (“a waveguide unit” taught by Ignacio already) disposed partially around a circumference of heating element (“the heating element” taught by Ignacio already); because Guiset et al. teach, in Para. [0006] that providing a specific solution for targeted lighting, whether functional and/or aesthetical (identification of certain zones such as heating zones, creation of illuminated logos, etc.), of other zones, especially of larger extent, independently of the operational state of the heating zones, in particular for the commonest, dark colored plates, with a more limited light transmittance.
Regarding Independent Claim 36, Ignacio discloses a method for operating a hob apparatus (an induction hob, with a hob device 10, [0017]) including a hob panel (hob plate 34, Figs 2 and 4, [0017]) and a heating element (several heating elements 36, Figs 2 and 4, [0018]) having an upper side arranged adjacent to the hob panel and a lower side (36 having an upper side arranged adjacent to 34 and a lower side, Figs 2 and 4), said method comprising transporting light from the lower side of the heating element to the upper side of the heating element facing the hob panel (transporting light from a lower side of heating element 36 to the upper side of the heating element 36 facing the hob panel 34, see Figs 2 and 4).
Ignacio discloses the invention substantially as claimed and as discussed above; except, the method for operating a hob apparatus (“the method for operating a hob apparatus” taught by Ignacio already) including a hob panel and a heating element (“a hob panel and a heating element” taught by Ignacio already), said method comprising transporting light from a lower side of the heating element opposite from the hob panel to an upper side of the heating element facing the hob panel (“comprising transporting light from a lower side of the heating element opposite from the hob panel to the upper side of the heating element facing the hob panel” taught by Ignacio already) via a waveguide unit disposed partially around a circumference of the heating element. 
Guiset et al. teach a waveguide unit (6c and 6e, [0064], Fig 4) disposed partially around a circumference of heating element (6c and 6e disposed partially around a circumference of 19- which heating element is down under as shown in Fig 4. Note: 4 heating zones 19 under which are located four heating elements, [0063], Fig 3).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Ignacio with Guiset et al.’s further teaching of the method for operating a hob apparatus (“the method for operating a hob apparatus” taught by Ignacio already) including a hob panel and a heating element (“a hob panel and a heating element” taught by Ignacio already), said method comprising transporting light from a lower side of the heating element opposite from the hob panel to an upper side of the heating element facing the hob panel (“comprising transporting light from a lower side of the heating element opposite from the hob panel to an upper side of the heating element facing the hob panel” taught by Ignacio already) via a waveguide unit disposed partially around a circumference of the heating element; because Guiset et al. teach, in Para. [0006] that providing a specific solution for targeted lighting, whether functional and/or aesthetical (identification of certain zones such as heating zones, creation of illuminated logos, etc.), of other zones, especially of larger extent, independently of the operational state of the heating zones, in particular for the commonest, dark colored plates, with a more limited light transmittance.
Regarding Claims 15 and 26 respectively, Ignacio in view of Guiset et al. disclose the invention substantially as claimed and as discussed above; except, further discloses wherein the light supply unit includes at least two light sources, each of the two light sources being associated to at least one waveguide of the waveguide unit.
Guiset et al. further teach an induction heating apparatus (apparatus for cooking… heating by induction, [0047]) with a light supply unit (light source 10 and second source 16, [0060, 0062], Fig 2) includes at least two light sources (a plurality of LEDs 11, [0060], Fig 2), each of the two light sources being associated to at least one waveguide (a plurality planar light guides 6a, 6b, [0061], see details in Fig 2). 
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Ignacio in view of Guiset et al. with Guiset et al.’s further teaching of further discloses wherein the light supply unit (“the light supply unit” taught by Ignacio already) includes at least two light sources, each of the two light sources being associated to at least one waveguide of the waveguide unit (“the waveguide unit” taught by Ignacio already); because Guiset et al. teaches, in Para. [0016] that providing an induction heating apparatus with excellent multiple light sources so that the latter are distanced from heating regions or from the entire glass-ceramic substrate for safety purpose during operation.
Regarding Claims 16 and 27 respectively, Ignacio in view of Guiset et al. disclose the invention substantially as claimed and as discussed above; except, wherein the light supply unit includes a number of light sources in correspondence to a number of waveguides of the waveguide unit.
Guiset et al. further teach an induction heating apparatus (apparatus for cooking… heating by induction, [0047]) with a light supply unit (light source 10 and second source 16, [0060 and 0062], Fig 2) includes a number of light sources (a plurality of LEDs 11, [0060], Fig 2) in correspondence to a number of waveguides (a plurality planar light guides 6a, 6b, [0061], see details in Fig 2). Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Ignacio in view of Guiset et al. with Guiset et al.’s further teaching of wherein the light supply unit (“the light supply unit” taught by Ignacio already) includes a number of light sources in correspondence to a number of waveguides of the waveguide unit (“the waveguide unit” taught by Ignacio already); because Guiset et al. teaches, in Para. [0016] that providing an induction heating apparatus with excellent multiple light sources so that the latter are distanced from heating regions or from the entire glass-ceramic substrate for safety purpose during operation.
Regarding Claims 17 and 28 respectively, Ignacio in view of Guiset et al. disclose the invention substantially as claimed and as discussed above; and Ignacio further discloses, wherein the waveguide unit includes a waveguide (waveguide 20, 24, Figs 2 and 4, [0026]) which is predominantly arranged next to the heating element (several heating elements 36, Figs 2 and 4, [0018]), as viewed perpendicular to a main plane of extent of the hob panel (see Figs 2 and 4).
Regarding Claims 18 and 29 respectively, Ignacio in view of Guiset et al. disclose the invention substantially as claimed and as discussed above; and Ignacio further discloses, wherein the waveguide unit includes a waveguide (waveguide 20, 24, Figs 2 and 4, [0026]) which is arranged at least in part in a region of the heating element (several heating elements 36, Figs 2 and 4, [0018]), as viewed perpendicular to a main plane of extent of the hob panel (see Figs 2 and 4).
Regarding Claims 19 and 30 respectively, Ignacio in view of Guiset et al. disclose the invention substantially as claimed and as discussed above; and Ignacio further discloses, wherein the waveguide unit includes a waveguide (waveguide 20, 24, Figs 2 and 4, [0026]) which is arranged at least in part above the heating element in an installed position (the very top of the waveguide is at least in part above the bottom of heating element 36 as shown in Figs 2 and 4).
Regarding Claims 21 and 32 respectively, Ignacio in view of Guiset et al. disclose the invention substantially as claimed and as discussed above; and Ignacio further discloses, further comprising a structural unit configured to include the heating element and the light supply unit (a structural unit under the hob plate 34, which include the heating element 36 and the light supply unit 18, see Figs 1-4).
Regarding Claims 22 and 33 respectively, Ignacio in view of Guiset et al. disclose the invention substantially as claimed and as discussed above; and Ignacio further discloses, wherein the structural unit is configured to include the waveguide unit (the structural unit under the hob plate 34, which is configured to include the waveguide unit 20 and 24, see Figs 1-4).
Regarding Claims 23 and 34 respectively, Ignacio in view of Guiset et al. disclose the invention substantially as claimed and as discussed above; and Ignacio further discloses, further comprising a further heating element (several heating elements 36, Figs 2 and 4, [0018]), said light supply unit including a light source (light source 18, Figs 2 and 4, [0026]) which is associated to both the heating element and the further heating element (18 associated to both the heating element 36 at the right and the further heating element 36 at the left, see Figs 2 and 4).
Regarding Claims 24 and 35 respectively, Ignacio in view of Guiset et al. disclose the invention substantially as claimed and as discussed above; and Ignacio further teaches, comprising a control unit (a control unit 28, [0027], Figs 2 and 4) configured to output in the operating condition an item of information to a user via the light supply unit (the control unit could be provided to keep the at least one light source in an activated state continuously, in particular always, advantageously independently of an activation of the operating unit and thus in particular of the hob, [0014]; as a function of the operating commands enter by means of the operating unit 30, [0027], Figs 1, 3). 
Regarding Claims 20 and 31 respectively, Ignacio in view of Guiset et al. disclose the invention substantially as claimed and as discussed above; except, wherein the waveguide unit includes a waveguide having a minimum spacing of at most 10 mm from the hob panel in at least one mounted condition.
Since limitation “waveguide having a minimum spacing of at most 10 mm from the hob panel in at least one mounted condition” involved the material/ size of the hob apparatus, the hob panel and the waveguide, and it’s generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (MPEP 2144.04, VI); also, applicant has not disclosed that this kind of design (a minimum spacing of at most 10 mm) solves any stated problem or is for any particular purpose. It would have been an obvious matter of design choice to modify Ignacio to obtain the invention as specified above. 
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Ignacio in view of Guiset et al. with further teaching of wherein the waveguide unit includes a waveguide having a minimum spacing of at most 10 mm from the hob panel in at least one mounted condition because Ignacio teaches, in Para. [0004] that providing an excellent induction heating device of the generic type with improved properties with regard to a high degree of structural flexibility. 
Response to Arguments
Applicant’s arguments filed 11/23/2022 have been fully considered but they are not persuasive. The same prior art used under the Non-Final Rejection been able to cover all the limitations of the amended claims.
A. The applicant's argument on Remarks, namely “The Office argues that Ignacio describes "a light supply unit being arranged at least in part adjacent to a lower side of the heating element." (Office Action, pg. 4). Applicants respectfully disagree. Ignacio's light source (18) is disposed "in an edge area of the cooking field plate 34 ... outside of the variable cooking surface area 12 ... [and] arranged in a vertical direction 26 and in a horizontal direction 38 to the heating element 36." (Ignacio 1 [0021]; FIGS. 2 & 4). This arrangement does not, however, describe the light source (18) as being "adjacent" to the heating element (36). Merriam-Webster defines "adjacent" as meaning "having a common endpoint or border;" as a result the light source (18) of Ignacio is clearly not "adjacent" to the heating element 36 under any reasonable interpretation of the claim language. Additionally, the only connecting piece of Ignacio that is arguably "adjacent" to the heating element 36 is the waveguide (20), which is not the "light source (18). Accordingly, Ignacio cannot describe "a light supply unit, the light supply unit being arranged at least in part adjacent to the lower side of the heating element" as recited by claim 14. The Office also argues that Guiset teaches a "waveguide unit" that is "disposed partially around a circumference of the heating element;" applicants respectfully disagree. Guiset describes a "light guide 6," and several variants (6a, 6b, 6c, 6d, and 6e), however none of the variant light guides are actually "disposed partially around a circumference of the heating element" as recited by claim 14. Instead, the variant light guides are shown as being disposed below heating substrates or located at other varying locations in the cooking module, and in some cases the light guides extend in a plane beyond the circumference of the heating element when positioned below said heating elements. (See Guiset, FIGS. 1, 2, 4-7). However, Merriam-Webster defines "around" as a preposition "so as to circle or enclose;" as a result there is no reasonable interpretation that the light guide 6 (or 6a, 6b, 6c, 6d, and 6e) of Guiset is "disposed partially around a circumference of the heating element". Accordingly, the recited features do not describe, teach, or suggest the features of claim 14 and Applicants submit that claim 14 is allowable over the cited references”.
The examiner’s response: The combination of Ignacio (EP 2925086 A1) in view of Guiset et al. (US 2013/0286630 A1) fully disclosed all the limitations as cited in claims 14-36 as set forth in this office action shown above; therefore, the examiner maintains the rejection.  During examination, a claim must be given its broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art. Because the applicant has the opportunity to amend claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989)”.  “Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention” (MPEP 2173.01(I)).  Therefore, the examiner maintains the rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, supervisor Ibrahime Abraham can be reached on 571/270-5569, or supervisor Kosanovic Helena can be reached on 571/272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761